Citation Nr: 0416299	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO assigned a 50 percent evaluation for 
post-traumatic stress disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2003.  A 
transcript of this hearing has been associated with the 
claims file.

FINDING OF FACT

Post-traumatic stress disorder is manifested by total 
occupational impairment.


CONCLUSION OF LAW

Post-traumatic stress disorder is 100 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The veteran states that he warrants a higher evaluation 
because he attends group therapy every week, he has increased 
his medicine to help with his nightmares and sleep disorder, 
and he is unable to work due to his post-traumatic stress 
disorder symptoms.  At the September 2003 Travel Board 
hearing before the undersigned Veterans Law Judge, the 
veteran stated that he had nightmares and flashbacks often, 
and that he angered easily.  He stated that he had thought 
about hurting others and committing suicide.  He stated that 
the war in Iraq had made him more anxious, and that he felt 
like he was going back into service.  He stated that he did 
not have any friends except for one person who had been 
giving him support, and that he isolated himself from people 
and did not trust people.  He stated that he was homeless and 
lived with a friend, that he was unemployed, and that he was 
afraid to go to work because he was afraid he might hurt 
somebody.  He stated that during the train trip to the 
hearing he felt uncomfortable because of the people.

In a VA social work assessment dated in June 1998, it was 
noted that the veteran had worked for VA off and on in a 
temporary capacity for the prior 15 years.  The veteran 
reported that he was unable to obtain a permanent position 
with VA.  In an August 1998 VA social work outpatient 
treatment report, the veteran complained about being 
terminated from his VA employment even though he had 
satisfactory work evaluations.  He stated that he had 
received a letter indicating that he was terminated for 
unsatisfactory work performance.

In an October 1998 VA post-traumatic stress disorder 
examination report, the veteran reported that he had been 
living with a friend for a year or two.  He reported having a 
100 different jobs since leaving Vietnam, the longest lasting 
2 1/2 years.  He stated that he only had one friend, and that 
he did not see him that much.  He stated that his 
relationship with his girlfriend was good.  His GAF score was 
a 58.

In a March 1999 VA outpatient treatment report, it was noted 
that the veteran was significantly disabled from a work 
ability perspective and also to a significant extent from a 
social perspective.  His GAF score was a 45.

In a July 1999 VA outpatient treatment report, the veteran's 
insight was fair, his judgment was good, his perception 
revealed evidence of flashback phenomena, his attention was 
below average, and his mood was slightly irritable.  In a 
September 1999 VA outpatient treatment report, the veteran's 
insight was fair, his judgment was good, his affect was 
slightly anxious and constricted, and his mood was within 
normal limits.  The examiner noted that the post-traumatic 
stress disorder was fairly stable.  In a November 1999 VA 
outpatient treatment report, the veteran's insight was fair, 
his judgment was good, his speech was within normal limits, 
and his affect was slightly constricted and anxious.  The 
examiner noted that the veteran was currently in good 
control.

In a December 1999 VA post-traumatic stress disorder 
examination report, the veteran reported that he had never 
held a job for more than six months at a time.  He stated 
that he was currently living with a roommate who worked, and 
during the day he would be very quiet and either stay in the 
apartment or take a long walk.  His judgment was intact and 
his affect was serious but otherwise fairly appropriate.  The 
examiner stated that the veteran had a very poor work 
history.  He stated that the veteran felt that he lost his 
jobs because of discrimination.  The examiner noted that this 
did not appear to be primarily related to post-traumatic 
stress disorder, and that the veteran's post-traumatic stress 
disorder was stable.  His GAF score was a 55.

In an August 2000 VA examination report, the veteran spoke in 
a monotonous manner.  His eye contact was poor.  When sitting 
in the chair, he sat in a slumped fashion and appeared 
depressed.  He reported having nightmares and flashbacks.  He 
reported having a difficult time remaining in the company of 
other people and stated that he preferred to remain isolated.  
He stated that he would take long walks and meditate in order 
to control his stress and avoid flashbacks to Vietnam.  He 
stated that when people intrude on his personal space he 
becomes uncomfortable, angry, and lashes out at other people.  
Regarding hallucinations, he reported that he would see the 
image of the woman in Vietnam who accused him of killing her 
husband.  The veteran stated that he could not work within an 
enclosed environment with anyone else.  The examiner stated 
that there appeared to be no overwhelming evidence to suggest 
that the veteran was unable to work, as he remained employed 
until June 1998.

The veteran reported that his one friend had moved away, and 
that he refused to make himself vulnerable to socialization 
experiences with other people.  He did report that he had a 
relationship with a woman, who was very supportive of him.  
His GAF score was a 35, due to flashbacks, nightmares, 
depression, isolation, avoidance of social situations, 
unrealistic personal space needs, chronic unemployment, poor 
attention and concentration abilities, tangential thought 
processes, and blunted affect.

In a September 2001 VA outpatient treatment report, the 
veteran reported that his post-traumatic stress disorder 
symptoms had worsened after the attack on the World Trade 
Center.  His affect was constricted and slightly hostile, as 
well as anxious and dysphoric.  He was alert and well-
oriented, and his judgment and insight were fair.

In June 2002 and July 2002 VA outpatient treatment reports, a 
social worker noted that the veteran's post-traumatic stress 
disorder symptoms continued to require emotional energy to 
cope and manage, and that the symptoms significantly 
interfered with the veteran's functioning.

In an August 2002 VA outpatient treatment report, the 
veteran's insight was limited and his judgment was fair.  His 
affect was constricted and slightly anxious; he was alert and 
well-oriented.  The examiner noted that the veteran was 
benefiting from treatment for post-traumatic stress disorder 
and remained stable.

In a January 2003 VA outpatient treatment report, the veteran 
reported that he was doing well on his medication and that he 
was interacting well with others.  He had no suicidal or 
homicidal ideations, his judgment and insight were fair, and 
his affect was somewhat constricted and slightly anxious.  He 
was alert and well-oriented.  In a January 2003 VA case 
management progress note, the social worker noted that the 
veteran had increasing physical problems which were 
exacerbating the post-traumatic stress disorder symptoms.  
The veteran reported that he was living with his girlfriend 
and his girlfriend's son, and that they were supportive of 
the veteran.  The veteran reported having minimal interaction 
with people outside the home, and appeared to be satisfied 
with that.

In a March 2003 VA case management progress note, the veteran 
reported increased post-traumatic stress disorder symptoms 
secondary to the war.  Other than a walk, the veteran 
reported staying home to avoid reminders of trauma and to 
avoid political statements from others which he found 
extremely upsetting.

In a letter dated in August 2003, a VA psychiatrist stated 
that the veteran showed some improvement in his ability to 
cope with his post-traumatic stress disorder symptoms, but 
that he continued to suffer from depression, sleep 
disturbance, anxiety, and nightmares.  She stated that the 
veteran had poor concentration, intrusive thoughts, and 
avoidance of people, places, and things that were reminders 
of the trauma.  She stated that these symptoms significantly 
affected the veteran's ability to work and to function 
normally in society.  She stated that some of the veteran's 
improvement could be attributed to the decrease in stress 
from working since he lost his last job in 1997.  She stated 
that the war had exacerbated his symptoms and the continuing 
media coverage had made it difficult for the symptoms to 
subside.  She stated that financial pressures and the fact 
that he was staying temporarily with friends added to his 
distress.  

The psychiatrist concluded that the veteran's ability to work 
was severely compromised in that the stress of work 
exacerbated the post-traumatic stress disorder symptoms, 
which in turn interfered with the veteran's ability to 
concentrate and to maintain productive working relationships.  
She stated that the veteran's post-traumatic stress disorder 
was severe and chronic and that this condition was not 
expected to change so that he could return to full-time 
competitive employment.  His GAF score was a 42.

The above demonstrates that the veteran is unable to work due 
to his post-traumatic stress disorder symptoms, including an 
inability to be near people.  He reported working at 
temporary jobs for VA off and on until 1998, when he was 
terminated for unsatisfactory work performance.  The VA 
psychiatrist in August 2003 also noted that the veteran's 
post-traumatic stress disorder symptoms significantly 
affected the veteran's ability to work.  She assigned a GAF 
score of 42.  In the March 1999 VA outpatient treatment 
report, the veteran was noted to be significantly disabled 
from a work ability perspective.  His GAF score in that 
report was a 45.  Although the examiner in the August 2000 
examination report stated that there appeared to be no 
overwhelming evidence to suggest that the veteran was unable 
to work, as he remained employed until June 1998, the Board 
notes that that examiner assigned a GAF score of 35, and the 
jobs the veteran held were temporary.  He was unable to 
obtain permanent employment with VA.  Although in the 
December 1999 VA examination report the examiner noted that 
the veteran's inability to work did not appear to be 
primarily related to post-traumatic stress disorder, the 
Board finds that the weight of the evidence indicates that 
the veteran is unable to work due to post-traumatic stress 
disorder, as evidenced by the veteran's testimony, the VA 
psychiatrist's August 2003 letter, the March 1999 VA 
outpatient treatment report, and the low GAF score assigned 
in the August 2000 VA examination report.

Based on the foregoing, the Board finds that the evidence 
supports a grant of a 100 percent disability evaluation for 
post-traumatic stress disorder.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the award of service 
connection for post-traumatic stress disorder, and that in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The evidence shows that 
the condition has not significantly changed and that a 
uniform rating, rather than a staged rating, is warranted.  




ORDER

Entitlement to a 100 percent evaluation for post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



